On Petition for rehearing appellant points *Page 1082 
out that there were questions of practice raised in the appeal which were not settled in the main opinion of reversal that leave both parties to the cause uncertain as to their status in further litigation of the case.
The first of these questions was that the fifth, sixth, and seventh paragraphs of the amended bill of complaint were insufficient to show the right of complainants to a lien on the property. Taken as a whole the amended bill of complaint may not pass muster as a model pleading but we think it sufficient as against a demurrer to state a cause of action.
It is next contended that the motion for decree pro confesso was erroneously granted. It is shown that this motion was granted because the answer to the amended bill of complaint did not bear the personal signature of the defendant, Humphries.
Personal signature of a defendant to an answer in chancery is not now necessary. Chapter 14658, Acts of 1931, Laws of Florida. Prior to this act in a line of decisions beginning with Ballard vs. Kennedy, 34 Fla. 483, 16 So.2d 327, this Court has consistently held that the answer of the defendant must be signed and verified by him. Appellant contends that this rule is wrong because predicated on the practice of the High Court of Chancery of England, Section 3132 Revised General Statutes of 1920 (Section 4919 Compiled General Laws of 1927), said court having been abolished long before said rule was promulgated. Even if that fact were true and the High Court of Chancery of England was then abolished its rules were there and under the statute as above referred to could have been approved by this Court. Aside from that consideration this Court has always been clothed with inherent power to make rules for its governance. The matter vacating or setting aside a decree pro confesso for good cause shown is addressed at all times to the *Page 1083 
discretion of the Chancellor. Which discretion is subject to review by this Court.
Other questions called to our attention on the petition for rehearing have been examined and while they show irregularities in procedure, harmful error is not shown to have been committed. Section 2812 Revised General Statutes of 1920 (Section 4499 Compiled General Laws of 1927).
Rehearing denied.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.